                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BURHAN SUBHI FARID AL SHAIKH,                    )
                                                 )
                           Plaintiff,            )
                                                 )
                    v.                           )         1:17CV1005
                                                 )
NANCY A. BERRYHILL,                              )
Acting Commissioner of Social                    )
Security,                                        )
                                                 )
                           Defendant.            )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Burhan Subhi Farid Al Shaikh, brought this action

pursuant to the Social Security Act (the “Act”) to obtain judicial

review of a final decision of Defendant, the Acting Commissioner of

Social     Security,       denying    Plaintiff’s      claims    for     Disability

Insurance       Benefits    (“DIB”)        and   Supplemental   Security       Income

(“SSI”).     (Docket Entry 1.)             Defendant has filed the certified

administrative record (Docket Entry 9 (cited herein as “Tr. __”)),

and both parties have moved for judgment (Docket Entries 12, 14;

see also Docket Entry 13 (Plaintiff’s Memorandum); Docket Entry 15

(Defendant’s Memorandum)).            For the reasons that follow, the Court

should enter judgment for Defendant.

                             I.    PROCEDURAL HISTORY

     Plaintiff applied for DIB and SSI, alleging an onset date of

January    1,    2013.      (Tr.     61,    208-24.)    Upon    denial    of   those

applications initially (Tr. 60-79, 108-19) and on reconsideration
(Tr. 80-105, 123-40), Plaintiff requested a hearing de novo before

an Administrative Law Judge (“ALJ”) (Tr. 141-42).     Plaintiff, his

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 33-59.)   The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.     (Tr. 15-26.)     The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

199, 321-27), thereby making the ALJ’s ruling the Commissioner’s

final decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] meets the insured status requirements of
     the [] Act through September 30, 2018.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since January 1, 2013, the alleged onset date.

     . . .

     3.   [Plaintiff] has the following severe impairments:
     degenerative disc disease of the cervical spine and
     status post left mastectomy.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to perform light work . . . except he can
     occasionally climb ladders, ropes, or scaffolds;
     frequently balance; frequently crawl; and frequently
     reach overhead and in front with the left upper
     extremity.    He must avoid concentrated exposure to
     extreme cold.

                                2
       . . .

       6.   [Plaintiff] is capable of performing past relevant
       work as a transportation inspector and transportation
       manager. This work does not require the performance of
       work-related activities precluded by [Plaintiff’s]
       residual functional capacity.

       . . .

       7.   [Plaintiff] has not been under a disability, as
       defined in the [] Act, from January 1, 2013, through the
       date of this decision.

(Tr.    20-26        (bold   font    and     internal   parenthetical       citations

omitted).)

                                    II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                         Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).                  However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                             A.     Standard of Review

       “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                      Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported       by     substantial        evidence   and   were   reached    through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                      “Substantial


                                              3
evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”            Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,    make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for    that     decision   falls    on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).




                                      4
      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in     any    substantial       gainful   activity   by   reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting     42     U.S.C.   §    423(d)(1)(A)).1       “To      regularize     the

adjudicative process, the Social Security Administration has . . .

detailed regulations incorporating longstanding medical-vocational

evaluation policies that take into account a claimant’s age,

education, and work experience in addition to [the claimant’s]

medical    condition.”           Id.     “These    regulations      establish    a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent


1
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                          5
that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).2      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.          The second step determines if the

claimant is ‘severely’ disabled.           If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.3     Step four then requires the ALJ to assess

2
    “Through the fourth step, the burden of production and proof is on the
claimant.    If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).
3
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
                                                                   (continued...)

                                       6
whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”            Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs   available    in   the   community,”    the   claimant    qualifies    as

disabled.    Hines, 453 F.3d at 567.4

                         B.    Assignments of Error

       According to Plaintiff, the Court should overturn the ALJ’s

finding of no disability on these grounds:

       1) “[t]he ALJ erred in finding [Plaintiff] had the [RFC] to

perform light work” (Docket Entry 13 at 7 (standard capitalization

applied and single-spacing omitted)); and




3
  (...continued)
pain).” Hines, 453 F.3d at 562-63.
4
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       7
     2) “[t]he ALJ erred in the credibility determination” (id. at

10 (standard capitalization applied and single-spacing omitted)).

     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.       (Docket Entry 15 at 3-14.)

                                    1. RFC

     Plaintiff’s first assignment of error asserts that “[t]he ALJ

erred in finding [Plaintiff] had the [RFC] to perform light work.”

(Docket Entry 13 at 7 (standard capitalization applied and single-

spacing omitted).)         In particular, Plaintiff argues that the ALJ

“failed    to    assess    [Plaintiff’s]    capacity    to   perform   relevant

functions       despite   contradictory    evidence    in    the   record,”     and

“failed to perform a function by function analysis to support the

finding that [Plaintiff] is capable of performing light work.”

(Id. at 9 (citing Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir.

2015), and Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016)).)

According to Plaintiff, the ALJ instead “simply made a blanket

statement that he [had] performed a ‘careful consideration of the

evidence’ without offering justification for the RFC finding.”

(Id. (quoting Tr. 23).)        Plaintiff maintains that, contrary to the

ALJ’s finding at step four of the SEP (see Tr. 25-26), Plaintiff

could     not    perform    his   skilled    past      relevant     work   as     a

transportation inspector and transportation manager, because he

“would be limited to unskilled work due to concentration problems

and side effects from medication,” and because those jobs “would


                                      8
not accommodate a sit/stand option.”                       (Docket Entry 13 at 10.)

Plaintiff points out that, “[g]iven [his] age and inability to

perform skilled work[,] he would be disabled at both [the] light

and    sedentary    exertional          levels       per   the    Medical[-]Vocational

Guidelines.”       (Id.)    Those contentions miss the mark.

       RFC measures the most a claimant can do despite any physical

and    mental    limitations.           Hines,       453   F.3d    at   562;    20    C.F.R.

§§ 404.1545(a), 416.945(a).                 An ALJ must determine a claimant’s

exertional and non-exertional capacity only after considering all

of a claimant’s impairments, as well as any related symptoms,

including       pain.      See    Hines,       453    F.3d   at    562–63;      20    C.F.R.

§§ 404.1545(b), 416.945(b). The ALJ then must match the claimant’s

exertional      abilities        to    an   appropriate         level   of    work    (i.e.,

sedentary, light, medium, heavy, or very heavy).                             See 20 C.F.R.

§§ 404.1567, 416.967.            Any non-exertional limitations may further

restrict a claimant’s ability to perform jobs within an exertional

level.    See 20 C.F.R. §§ 404.1569a(c), 416.969a(c).

       An ALJ need not discuss every piece of evidence in making an

RFC determination.         See, e.g., Black v. Apfel, 143 F.3d 383, 386

(8th Cir. 1998); Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995).

However, the ALJ “must build an accurate and logical bridge from

the evidence to [the] conclusion.”                    Clifford v. Apfel, 227 F.3d

863,     872     (7th   Cir.          2000).         As    to     the    role        of   the

function-by-function analysis in that determination, the relevant


                                               9
administrative     ruling         states:   “The    RFC     assessment    must    first

identify the individual’s functional limitations or restrictions

and     assess     his       or     her     work-related          abilities      on   a

function-by-function basis . . . .                  Only after that may RFC be

expressed in terms of the exertional levels of work, sedentary,

light, medium, heavy, and very heavy.”                Social Security Ruling 96-

8p, Policy Interpretation Ruling Titles II and XVI: Assessing

Residual Functional Capacity in Initial Claims, 1996 WL 374184, at

*1 (July 2, 1996) (“SSR 96-8p”).

      The United States Court of Appeals for the Fourth Circuit

recently addressed this administrative ruling and the issue of

whether an ALJ’s failure to articulate a function-by-function

analysis      necessitates        remand.        Mascio,    780    F.3d   at    636–37.

Specifically, it stated “that a per se rule is inappropriate given

that remand would prove futile in cases where the ALJ does not

discuss functions that are irrelevant or uncontested,” Mascio, 780

F.3d at 636, but that “‘remand may be appropriate where an ALJ

fails    to    assess    a   claimant’s          capacity    to   perform      relevant

functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful

review,’” id. (internal brackets and ellipsis omitted) (quoting

Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)).




                                            10
A. Sit/Stand Option

     In support of Plaintiff’s allegation that the ALJ erred by

failing to include a sit/stand option in the RFC, Plaintiff points

to his testimony that “he stopped work due to the severe pain in

his left leg up to his lower back,” that “[i]t was difficult for

him to sit for long periods of time,” and that “his employer even

changed his chair but it did not help.”           (Docket Entry 13 at 10

(citing Tr. 43-44).) However, Plaintiff has failed to identify

evidence that would have compelled the ALJ to adopt a sit/stand

option in the RFC.

     As an initial matter, Plaintiff relies solely on his own

testimony to support the necessity of a sit/stand option, but the

ALJ found that Plaintiff’s “statements concerning the intensity,

persistence, and limiting effects of [his] symptoms [we]re not

entirely consistent with the medical evidence and other evidence in

the record” (Tr. 23) and, as discussed below, the ALJ supported his

analysis    of    the   consistency   of   Plaintiff’s    statements   with

substantial evidence. Moreover, as the ALJ recognized, “the record

does not contain any opinions from treating or examining physicians

indicating       that   [Plaintiff]   [wa]s    disabled   or   even    ha[d]

limitations greater than those determined in th[e ALJ’s] decision.”

(Tr. 25.)    The fact that none of Plaintiff’s medical providers

opined that Plaintiff required a sit/stand option significantly

undermines Plaintiff’s argument.           See Lamonds v. Berryhill, No.


                                      11
1:16CV1145,    2017   WL     1906755,     at      *10   (M.D.N.C.     May    9,   2017)

(unpublished) (“[T]he ALJ’s omission of a sit/stand option from the

RFC . . . does not constitute error, because no medical source of

record    opined   that    Plaintiff      required       a   sit/stand      option.”),

recommendation      adopted,       slip     op.     (M.D.N.C.     May       24,   2017)

(Schroeder, J.); Manning v. Colvin, No. 1:10CV928, 2014 WL 509198,

at   *8   (M.D.N.C.   Feb.    7,    2014)      (unpublished)     (Webster,        M.J.)

(deeming it “significant that the record [wa]s barren of a relevant

opinion    that    [the    p]laintiff       [wa]s       permanently     disabled    or

treatment records indicating restrictions more significant than

those set forth in the RFC” (citing Hutton v. Apfel, 175 F.3d 651,

655 (8th Cir. 1999)), recommendation adopted, 2014 WL 1224744

(M.D.N.C. Mar. 24, 2014) (unpublished) (Beaty, S.J.).

      Furthermore, the ALJ discussed objective findings in the

record that undercut Plaintiff’s claimed need for a sit/stand

option:

      C     Plaintiff continued to work part-time through early
            2016 (Tr. 20, 25);

      C     “[I]n March and June of 2014, [Plaintiff] appeared
            in no acute distress and was ‘well overall’” (Tr.
            23);

      C     In July 2014, Plaintiff exhibited 5/5 strength in
            his lower extremities (see Tr. 23-24);

      C     In May 2015, Plaintiff reported that he remained
            able to garden (see Tr. 24);

      C     “In July 2015, [a] whole-body bone scan showed
            . . . only mild degenerative uptake in the
            bilateral knees” (id.);

                                          12
     C     “In August 2015, physical examination showed . . .
           4/5 strength in the hips, and 5/5 strength in the
           knees” (id.);

     C     “In April 2016, . . . [p]hysical examination showed
           largely   benign   findings   including  no   focal
           neurological deficits, normal sensory and motor
           function in the lower extremities, normal range of
           musculoskeletal motion, [and] 5/5 strength” (id.);

     C     “By July 2016, [Plaintiff] denied joint or muscle
           pain” and “did not appear in acute distress” (id.).

     Under such circumstances, Plaintiff has not shown that the ALJ

erred by omitting a sit/stand option in the RFC.

B. Unskilled Work

     Plaintiff next contends that the ALJ erred by not restricting

Plaintiff to unskilled work in the RFC (and by finding Plaintiff

could perform his skilled past relevant work), because Plaintiff

“would be limited to unskilled work due to concentration problems

and side effects from medication.”         (Docket Entry 13 at 10.)          To

bolster that contention, Plaintiff notes that an “MRI showed severe

degenerative    changes    in   the   cervical    spine   with   stenosis    at

multiple levels” (id. (citing Tr. 690-91)), while also emphasizing

his testimony that “[h]is neck pain is constant and the pain

medication makes him sleepy” (id. (citing Tr. 47-48)), and that

“his concentration is a problem” (id. (citing Tr. 52)).                  This

challenge to Plaintiff’s RFC fall short.

     To   the   extent    Plaintiff   relies     on   his own    testimony   to

buttress his claimed limitation to unskilled work, as stated above,


                                      13
the   ALJ   found     that     Plaintiff’s      “statements       concerning      the

intensity, persistence, and limiting effects of [his] symptoms

[we]re not entirely consistent with the medical evidence and other

evidence in the record” (Tr. 23) and, as discussed below, the ALJ

supported his analysis of the consistency of Plaintiff’s statements

with substantial evidence.         Moreover, although Plaintiff cites to

a   cervical   spine     MRI   showing       severe   degenerative      changes    to

demonstrate that “constant” neck pain affected his concentration

(Docket Entry 13 at 10 (citing Tr. 690-91)), Plaintiff conflates

the diagnosis of a condition with functional limitations arising

out of that condition.          See McCoy v. Astrue, Civ. No. 1:10-3139-

RBH-SVH,    2012    WL    1015785,      at    *22     (D.S.C.    Feb.   10,    2012)

(unpublished) (“[The p]laintiff continues to confuse objective

findings of her diagnoses with objective findings supporting her

alleged functional limitations.                The MRI is evidence of [the

p]laintiff’s       condition,     not    her        functional    limitations.”),

recommendation adopted, 2012 WL 1015773 (D.S.C. Mar. 23, 2012)

(unpublished).         Furthermore,      no     medical    provider     of    record

identified any restrictions based on Plaintiff’s alleged difficulty

concentrating, much less limited Plaintiff to unskilled work – a

fact that defeats Plaintiff’s argument.                   See Manning, 2014 WL

509198, at *8.

      In short, Plaintiff’s first assignment of error fails to

warrant relief.


                                         14
                            2. Symptom Severity

      Lastly, Plaintiff maintains that “[t]he ALJ erred in finding

[Plaintiff’s]     statements      not   fully   credible,”     because   “[t]he

evidence shows that he is far more limited in his ability to

perform work activities than found by the ALJ.”              (Docket Entry 13

at 11 (emphasis added).)5         In that regard, Plaintiff contends that

the ALJ should have credited Plaintiff’s testimony that “he had

difficulty sitting for long periods due to pain,” that, “[a]fter 45

minutes he would have to change position to relieve pain,” that

“[h]e can only lift five pounds” (id. (citing Tr. 49, 52)), and

that “[h]is regular daily activities are significantly limited due

to pain” (id. at 12 (citing Tr. 53)).           According to Plaintiff, the

ALJ’s   crediting     of   that    testimony    would   have   “suppor[ed]     a

sit/stand option in the RFC” (id. at 11), and “eliminate[d] light

jobs, including [Plaintiff’s] past work” (id. at 11-12).                   That

argument fails as a matter of law.

      Social Security Ruling 16-3p, Titles II and XVI: Evaluation of

Symptoms in Disability Claims, 2017 WL 5180304 (Oct. 25, 2017)

5
  Contrary to Plaintiff’s allegations (see Docket Entry 13 at 11), the ALJ
labored under no obligation to assess the credibility of Plaintiff’s statements.
Effective March 28, 2016, the Social Security Administration superseded Social
Security Ruling 96–7p, Policy Interpretation Ruling Titles II and XVI: Evaluation
of Symptoms in Disability Claims: Assessing the Credibility of an Individual’s
Statements, 1996 WL 374186 (July 2, 1996) (“SSR 96–7p”), with Social Security
Ruling 16-3p, Titles II and XVI: Evaluation of Symptoms in Disability Claims,
2017 WL 5180304 (Oct. 25, 2017). The new ruling “eliminat[es] the use of the
term ‘credibility’ from . . . sub-regulatory policy, as [the] regulations do not
use th[at] term.” SSR 16-3p, 2017 WL 5180304, at *2. The ruling “clarif[ies]
that subjective symptom evaluation is not an examination of the individual’s
character,” id., and “offer[s] additional guidance to [ALJs] on regulatory
implementation problems that have been identified since [the publishing of] SSR
96–7p,” id. at *2 n.1.

                                        15
(“SSR 16-3p”) and the Commissioner’s regulations provide a two-part

test for evaluating a claimant’s statements about symptoms.                     See

SSR 16-3p, 2017 WL 5180304, at *3; see also 20 C.F.R. §§ 404.1529,

416.929.     First, the ALJ “must consider whether there is an

underlying medically determinable physical or mental impairment(s)

that could reasonably be expected to produce an individual’s

symptoms, such as pain.”        SSR 16-3p, 2017 WL 5180304, at *3.               A

claimant    must    provide    “objective         medical   evidence    from    an

acceptable medical source to establish the existence of a medically

determinable     impairment    that    could      reasonably    be   expected    to

produce [the] alleged symptoms.”            Id.    Objective medical evidence

consists    of     medical    signs    (“anatomical,        physiological,      or

psychological abnormalities established by medically acceptable

clinical diagnostic techniques”) and laboratory findings “shown by

the use of medically acceptable laboratory diagnostic techniques.”

Id.

      Upon satisfaction of part one by the claimant, the analysis

proceeds to part two, which requires an assessment of the intensity

and persistence of the claimant’s symptoms, as well as the extent

to which those symptoms affect his or her ability to work.               See id.

at *4.     In making that determination, the ALJ must “examine the

entire case record, including the objective medical evidence; an

individual’s     statements    about   the     intensity,      persistence,     and

limiting effects of symptoms; statements and other information


                                       16
provided by medical sources and other persons; and any other

relevant evidence in the individual’s case record.”        Id. (emphasis

added).    Where relevant, the ALJ will also consider the following

factors in assessing the extent of the claimant’s symptoms at part

two:

       1. Daily activities;

       2. The location, duration, frequency, and intensity of
       pain or other symptoms;

       3. Factors that precipitate and aggravate the symptoms;

       4. The type, dosage, effectiveness, and side effects of
       any medication an individual takes or has taken to
       alleviate pain or other symptoms;

       5. Treatment, other than medication, an individual
       receives or has received for relief of pain or other
       symptoms;

       6. Any measures other than treatment an individual uses
       or has used to relieve pain or other symptoms (e.g.,
       lying flat on his or her back, standing for 15 to 20
       minutes every hour, or sleeping on a board); and

       7. Any other factors concerning an individual’s
       functional limitations and restrictions due to pain or
       other symptoms.

Id. at *7-8.

       In this case, the ALJ found for Plaintiff on part one of the

inquiry,   but   ruled,   in   connection   with   part   two,   that   his

“statements concerning the intensity, persistence and limiting

effects of [his] symptoms [we]re not entirely consistent with the

medical evidence and other evidence in the record for the reasons




                                   17
explained in [the ALJ’s] decision.”           (Tr. 23.)    The ALJ further

supported those findings as follows:

      There are . . . several reasons why [Plaintiff’s]
      statements are not entirely consistent with the evidence.
      First, clinical presentations, the frequency of care
      sought, and the level of care recommended and provided
      are inconsistent with [Plaintiff’s] allegations of
      debilitating symptoms and limitations.           Although
      [Plaintiff] alleged debilitating pain, weakness, and
      numbness in the neck, shoulders, and upper extremities,
      there is no evidence that symptoms worsened to the point
      where he required extended inpatient treatment. . . .
      [P]hysical   therapy    helped   improve   mobility   and
      functioning. He also never appeared in acute distress
      during outpatient visits, suggesting that pain symptoms
      were not as severe or intense as alleged. Second, . . .
      the record reflects work activity after the alleged onset
      date.   Although that work activity did not constitute
      disqualifying substantial gainful activity, it does
      indicate that [Plaintiff’s] daily activities were, at
      least at times, somewhat greater than [Plaintiff]
      generally reported. Third, the record does not contain
      any opinions from treating or examining physicians
      indicating that [Plaintiff] is disabled or even has
      limitations greater than those determined in this
      decision. Fourth, . . . x-rays of the lumbar spine and
      right shoulder showed mild findings, suggesting that pain
      was not as intense as alleged.       For these reasons,
      [Plaintiff’s] statements are not entirely consistent with
      the evidence and any limitations imposed by [Plaintiff’s]
      impairments are accounted for sufficiently in the [RFC].

(Tr. 25.)

      In the face of that analysis by the ALJ, Plaintiff does not

attack any of the grounds, quoted above, the ALJ provided for

finding Plaintiff’s statements not entirely consistent with the

record. (See Docket Entry 13 at 10-12.) Instead, Plaintiff merely

contends that “[t]he ALJ erred in finding [Plaintiff’s] statements

not   fully   credible”   (id.   at    11),   and   “in   failing   to   give


                                      18
significant   weight      to   [Plaintiff’s]           testimony”        (id.      at    12).

Plaintiff’s argument amounts to an impermissible request that the

Court simply reweigh the conflicting evidence regarding Plaintiff’s

subjective symptoms, which remains the province of ALJ.                                  See

Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (“In reviewing

for   substantial       evidence,     we        do    not    undertake       to     reweigh

conflicting       evidence,    make        credibility         determinations,             or

substitute our judgment for that of the ALJ.” (brackets omitted)).

      In   sum,    Plaintiff’s      second           issue   on     review        does    not

demonstrate entitlement to reversal or remand.

                               III.    CONCLUSION

      Plaintiff has not established an error warranting remand.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment on       the   Pleadings     (Docket        Entry    12)   be    denied,        that

Defendant’s Motion for Judgment on the Pleadings (Docket Entry 14)

be granted, and that this action be dismissed with prejudice.



                                             /s/ L. Patrick Auld
                                               L. Patrick Auld
                                        United States Magistrate Judge


February 8, 2019




                                           19
